department of the treasury int ernal revenue service washington d c january o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel small_business self employed cc sb from subject richard goldman chief administrative provisions and judicial procedure branch cc pa apjp whether an officer of a corporation representing the corporation pro_se at trial in the tax_court may also testify at trial this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend x y issues whether an officer of a corporation representing the corporation pro_se at trial in the tax_court may also testify at trial conclusions an officer of a corporation representing the corporation pro_se at trial in the tax_court may also testify at trial so long as the interests of the parties are not materially adversely affected by having the officer appear both as advocate and as witness facts in a tax_court case x a corporation appeared pro_se through y an officer of x y is not an attorney y testified at trial the government did not object to y testifying law and analysis proceedings before the tax_court are conducted pursuant to the tax_court rules pursuant to rule b a corporation may be represented by an authorized officer of the corporation we have identified no tax_court rule which addresses the question of whether such an officer may also testify at trial rule provides trials before the court will be conducted in accordance with the rules of evidence applicable in trials without a jury in the united_states district_court for the district of columbia see code sec_7453 to the extent applicable to such trials those rules include the rules of evidence in the federal rules of civil procedure and any rules of evidence generally applicable in the federal courts including the united_states district_court for the district of columbia the federal rules of civil procedure contain no rule addressing this issue nor do the local rules for the united_states district_court for the district of columbia research has located no tax_court opinion nor any district_court opinion addressing this issue individuals representing themselves at trial are generally permitted to testify by analogy we believe that a corporation representing itself through its officer may also testify through its officer further we have found nothing requiring a corporation appearing pro_se to provide one officer as the corporate representative and a different officer as the witness the tax court’s concern in this situation may be based upon the possibility of a conflict of interest arising out of having the taxpayer’s advocate also be a witness rule of the model rules of professional conduct provides a a lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness except where the testimony relates to an uncontested issue the testimony relates to the nature and value of legal services rendered in the case or disqualification of the lawyer would work substantial hardship on the client b a lawyer may act as advocate in a trial in which another lawyer in the lawyer’s firm is likely to be called as a witness unless precluded from doing so by rule or rule center for professional responsibility american bar association annotated model rules of professional conduct 4th ed hereafter annotated model rules we recognize that the model rules technically do not apply to y here since y is not an attorney however the concern regarding conflicts of interest between the corporation its directors and the corporation’s advocate remain and the model rules provide guidance regarding conflicts of interest between clients and their advocates the commentary to rule indicates that the primary reasons offered for prohibiting counsel from testifying are the possibilities for prejudicing the other party conflict of interest between the counsel-witness and the client and confusing the jury annotated model rules p here the government did not object at the time and no suggestion has since been made that the government was prejudiced therefore we do not perceive that possibility has occurred since tax_court cases have no jury possibility is impossible furthermore to the extent that the judge may be confused s he could question y to clarify matters with respect to possibility as explained below we do not perceive that any material conflict of interest exists between y and x rule b of the model rules provides a lawyer shall not represent a client if the representation of that client may be materially limited by the lawyer’s responsibilities to another client or to a third person or by the lawyer’s own interests unless the lawyer reasonably believes the representation will not be adversely affected and the client consents after consultation annotated model rules p comment to rule states that a lawyer for a corporation or other organization who is also a member of its board_of directors should determine whether the responsibilities of the two roles may conflict the lawyer may be called on to advise the corporation in matters involving actions of the directors consideration should be given to the frequency with which such situations may arise the potential intensity of the conflict the effect of the lawyer’s resignation from the board and the possibility of the corporation’s obtaining legal advice from another lawyer in such situations if there is material risk that the dual role will compromise the lawyer’s independence of professional judgment the lawyer should not serve as a director annotated model rules p the conflict of interest provisions of the model rules focus on ensuring that the client’s best interests are not compromised by the lawyer’s other interests similarly therefore in the instant case we look to whether x’s interests in the tax_court litigation are materially adversely affected by y’s dual role as representative and as witness we do not perceive any adverse effect indeed given y’s responsibility for x’s compliance with the laws and regulations regarding federal taxation it appears that y’s interest in the outcome of this case parallels x’s very closely finally tax_court rule provides no error in either the admission or exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for vacating modifying or otherwise disturbing a decision or order unless refusal to take such action appears to the court inconsistent with substantial justice the court at every stage of a case will disregard any error or defect which does not affect the substantial rights of the parties thus if the tax_court admits the testimony and it is later determined that y should not have testified at trial the tax court’s decision would only be subject_to modification or other disturbance if the united_states suffered substantial harm due to this testimony we have located nothing suggesting that y was prohibited from testifying at trial lacking any basis for asserting otherwise we believe that y’s testimony is permitted and is admissible evidence the only concern we perceive is whether x’s interests are in conflict with those of y in any material way in the instant case we perceive no such conflict of interest please call if you have any further questions richard goldman chief administrative provisions and judicial practice branch kelly alton acting senior technician reviewer cc pa apjp by
